Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dewayne Reginald Jeffries appeals the district court’s order denying his manda*284mus petition and motion for judicial notice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Jeffries, No. 1:07-cr-00056-MR-1, 2010 WL 785355 (W.D.N.C. Mar. 4, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.